ALTENBERND, Judge,
Concurring.
I fully concur in the court’s opinion. I write only to observe that we are reversing an order entered in late April 1999. We are providing relief in this case before the expiration of a relatively short probationary sentence. After a long, hard struggle, the attorneys who work for the Public Defender of the Tenth Judicial Circuit are now current in their case load. Having often pushed and prodded that office to resolve the backlog of criminal appeals in this court, it is only appropriate that we pause for a moment to celebrate their success.